Pursuant to the resolution of the Board of Directors of Kyphon Inc. (the
“Company”) dated October 18, 2007, from and after the Effective Time, as such
term is defined in that certain Agreement and Plan of Mergerm (the “Merger
Agreement”), dated as of July 26, 2007, by and among Medtronic, Inc., a
Minnesota corporation (“Medtronic”), Jets Acquisition Corporation, a Delaware
corporation and wholly owned subsidiary of Medtronic (“Merger Sub”), and the
Company, the Kyphon Inc. 2002 Stock Plan (the “Plan”) and each agreement
evidencing outstanding awards thereunder shall be deemed amended to the extent
necessary so that each reference to the Company (other than references relating
to a “change in control” of the Company) shall refer to Medtronic. In addition,
pursuant to the terms of the Merger Agreement and as required by Section 303A.08
of the New York Stock Exchange Listed Company Manual, the number of shares
available under the Plan and all other limitations on the number of shares that
may be granted under the Plan, shall be adjusted by the Exchange Ratio, as
defined in the Merger Agreement.

MEDTRONIC, INC. — KYPHON INC. 2002 STOCK PLAN

(FORMERLY THE KYPHON INC. 2002 STOCK PLAN)
(Amended and Restated July 26, 2007, as further amended on October 18, 2007)

 

 

 

 

1. Purposes of the Plan. The purposes of this 2002 Stock Plan are:


 

 

 

 

•

to attract and retain the best available personnel for positions of substantial
responsibility,

 

 

 

 

•

to provide additional incentive to Employees, Directors and Consultants, and

 

 

 

 

•

to promote the success of the Company’s business.

                    Options granted under the Plan may be Incentive Stock
Options or Nonstatutory Stock Options, as determined by the Administrator at the
time of grant. Stock Purchase Rights and Restricted Stock Units may also be
granted under the Plan.

 

 

 

 

2. Definitions. As used herein, the following definitions shall apply:

                    (a) “Administrator” means the Board or any of its Committees
as shall be administering the Plan, in accordance with Section 4 of the Plan.

                    (b) “Applicable Laws” means the requirements relating to the
administration of stock option plans under U. S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options, Restricted Stock Units or
Stock Purchase Rights are, or will be, granted under the Plan.

1

--------------------------------------------------------------------------------



                    (c) “Board” means the Board of Directors of the Company.

                    (d) “Change in Control” means the occurrence of any of the
following events:

                         (i) Any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

                         (ii) A change in the composition of the Board occurring
within a two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” will mean directors who
either (A) are directors of the Company as of the date hereof, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company); or

                         (iii) The consummation of the sale or disposition by
the Company of all or substantially all of the Company’s assets; or

                         (iv) The consummation of a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation.

                    (e) “Code” means the Internal Revenue Code of 1986, as
amended.

                    (f) “Committee” means a committee of Directors appointed by
the Board in accordance with Section 4 of the Plan.

                    (g) “Common Stock” means the common stock of the Company.

                    (h) “Company” means Kyphon Inc., a Delaware corporation.

                    (i) “Consultant” means any natural person, including an
advisor, engaged by the Company or a Parent or Subsidiary to render services to
such entity.

                    (j) “Director” means a member of the Board.

                    (k) “Disability” means total and permanent disability as
defined in Section 22(e)(3) of the Code.

                    (l) “Employee” means any person, including Officers and
Directors, employed by the Company or any Parent or Subsidiary of the Company. A
Service Provider shall not cease to

2

--------------------------------------------------------------------------------



be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or between the Company, its
Parent, any Subsidiary, or any successor. For purposes of Incentive Stock
Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the 90th day of such leave, any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as a Director nor payment of a director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.

                    (m) “Equity Restructuring” means a non-reciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the shares of Common Stock (or other
securities of the Company) or the share price of Common Stock (or other
securities) and causes a change in the per share value of the Common Stock
underlying outstanding Options, Restricted Stock Units and Stock Purchase
Rights.

                     (n) “Exchange Act” means the Securities Exchange Act of
1934, as amended.

                     (o) “Fair Market Value” means, as of any date, the value of
Common Stock determined as follows:

                                             (i) If the Common Stock is listed
on any estab­lished stock exchange or a national market system, including
without limitation the Nasdaq National Market or The Nasdaq SmallCap Market of
The Nasdaq Stock Market, its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

                                             (ii) If the Common Stock is
regularly quoted by a recognized securities dealer but selling prices are not
reported, the Fair Market Value of a Share of Common Stock shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

                                             (iii) For purposes of any awards
granted on the first day the Company initially offers it equity securities to
the public, the Fair Market Value shall be the initial price to the public as
set forth in the final prospectus included within the registration statement in
Form S-1 filed with the Securities and Exchange Commission for the initial
public offering of the Company’s Common Stock.

                                             (iv) In the absence of an
established market for the Common Stock, the Fair Market Value shall be
determined in good faith by the Administrator.

                              (p) “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of Section
422 of the Code and the regulations promulgated thereunder.

3

--------------------------------------------------------------------------------



                    (q) “Nonstatutory Stock Option” means an Option not intended
to qualify as an Incentive Stock Option.

                    (r) “Notice of Grant” means a written or electronic notice
evidencing certain terms and conditions of an individual Option, Restricted
Stock Units or Stock Purchase Right grant. The Notice of Grant is part of the
Option Agreement, Restricted Stock Unit Agreement and Restricted Stock Purchase
Agreement.

                    (s) “Officer” means a person who is an officer of the
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

                    (t) “Option” means a stock option granted pursuant to the
Plan.

                    (u) “Option Agreement” means an agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

                    (v) “Option Exchange Program” means a program whereby
outstanding Options are surrendered in exchange for Options with a lower
exercise price.

                    (w) “Optioned Stock” means the Common Stock subject to an
Option, Restricted stock Unit or Stock Purchase Right.

                    (x) “Optionee” means the holder of an outstanding Option,
Restricted Stock Unit or Stock Purchase Right granted under the Plan.

                    (y) “Parent” means a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.

                    (z) “Plan” means this 2002 Stock Plan, as amended and
restated herein.

                    (aa) “Restricted Stock” means shares of Common Stock
acquired pursuant to a grant of Stock Purchase Rights under Section 11 of the
Plan.

                    (bb) “Restricted Stock Purchase Agreement” means a written
agreement between the Company and the Optionee evidencing the terms and
restrictions applying to stock purchased under a Stock Purchase Right. The
Restricted Stock Purchase Agreement is subject to the terms and conditions of
the Plan and the Notice of Grant.

                    (cc) “Restricted Stock Unit” means an award granted under
Section 12 of the Plan.

                    (dd) “Restricted Stock Unit Agreement” means a written
agreement between the Company and the Optionee evidencing the terms and
conditions of an award of Restricted Stock Units. The Restrictred Stock Unit
Agreement is subject to the terms and conditions of the Plan and the Notice of
Grant.

4

--------------------------------------------------------------------------------



                    (ee) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or
any successor to Rule 16b-3, as in effect when discretion is being exercised
with respect to the Plan.

                    (ff) “Section 16(b) “ means Section 16(b) of the Exchange
Act.

                    (gg) “Service Provider” means an Employee, Director or
Consultant.

                    (hh) “Share” means a share of the Common Stock, as adjusted
in accordance with Section 14 of the Plan.

                    (ii) “Stock Purchase Right” means the right to purchase
Common Stock pursuant to Section 11 of the Plan, as evidenced by a Notice of
Grant.

                    (jj) “Subsidiary” means a “subsidiary corporation”, whether
now or hereafter existing, as defined in Section 424(f) of the Code.

          3. Stock Subject to the Plan. Subject to the provisions of Section 14
of the Plan, the maximum aggregate number of Shares that may be optioned and
sold under the Plan is 2,500,000 Shares plus (a) any Shares which have been
reserved but not issued under the Company’s 1996 Stock Option Plan (the “1996
Plan”) as of the date of stockholder approval of this Plan, (b) any Shares
returned to the 1996 Plan as a result of termination of options or repurchase of
Shares issued under the 1996 Plan and (c) an annual increase to be added on the
first day of the Company’s fiscal year beginning in 2003, equal to the lesser of
(i) 3,500,000 shares, (ii) 5% of the outstanding shares on such date or (iii) an
amount determined by the Board. The Shares may be authorized, but unissued, or
reacquired Common Stock.

                    If an Option, Restricted Stock Unit or Stock Purchase Right
expires or becomes unexercisable without having been exercised in full, or is
surrendered pursuant to an Option Exchange Program, the unpurchased Shares which
were subject thereto shall become available for future grant or sale under the
Plan (unless the Plan has terminated); provided, however, that Shares that have
actually been issued under the Plan, whether upon exercise of an Option,
Restricted Stock Unit or Stock Purchase Right, shall not be returned to the Plan
and shall not become available for future distribution under the Plan, except
that if Shares of Restricted Stock are repurchased by the Company at their
original purchase price, such Shares shall become available for future grant
under the Plan.

 

 

 

 

4. Administration of the Plan.


 

 

 

 

(a)

Procedure.

                         (i) Multiple Administrative Bodies. Different
Committees with respect to different groups of Service Providers may administer
the Plan.

                         (ii) Section 162(m). To the extent that the
Administrator determines it to be desirable to qualify Options granted hereunder
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

5

--------------------------------------------------------------------------------



                         (iii) Rule 16b-3. To the extent desirable to qualify
transactions hereunder as exempt under Rule 16b-3, the transactions contemplated
hereunder shall be structured to satisfy the requirements for exemption under
Rule 16b-3.

                         (iv) Other Administration. Other than as provided
above, the Plan shall be administered by (A) the Board or (B) a Committee, which
committee shall be constituted to satisfy Applicable Laws.

                    (b) Powers of the Administrator. Subject to the provisions
of the Plan, and in the case of a Committee, subject to the specific duties
delegated by the Board to such Committee, the Administrator shall have the
authority, in its discre­tion:

                         (i) to determine the Fair Market Value;

                         (ii) to select the Service Providers to whom Options,
Restricted Stock Units and Stock Purchase Rights may be granted hereunder;

                         (iii) to determine the number of shares of Common Stock
to be covered by each Option, Restricted Stock Unit and Stock Purchase Right
granted hereunder;

                         (iv) to approve forms of agreement for use under the
Plan;

                         (v) to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Option, Restricted Stock Unit or
Stock Purchase Right granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Options or Stock
Purchase Rights may be exercised (which may be based on performance criteria),
any vesting acceleration or waiver of forfeiture restrictions, and any
restriction or limitation regarding any Option, Restricted Stock Unit or Stock
Purchase Right or the shares of Common Stock relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;

                         (vi) to institute an Option Exchange Program subject to
shareholder approval;

                         (vii) to construe and interpret the terms of the Plan
and awards granted pursuant to the Plan;

                         (viii) to establish, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans established for the purpose of satisfying applicable foreign laws;

                          (ix) to modify or amend each Option, Restricted Stock
Unit or Stock Purchase Right (subject to Section 16(c) of the Plan), including
the discretionary authority to extend the post-termination exercisability period
of Options longer than is otherwise provided for in the Plan;

6

--------------------------------------------------------------------------------



                         (x) to allow Optionees to satisfy withholding tax
obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Option, Restricted Stock Unit or Stock Purchase Right
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by an Optionee to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

                         (xi) to authorize any person to execute on behalf of
the Company any instrument required to effect the grant of an Option, Restricted
Stock Unit or Stock Purchase Right previously granted by the Administrator;

                         (xii) to correct any defect, supply any omission, or
reconcile any inconsistency in the Plan, or in any Option Agreement, Restricted
Stock Unit Agreement or Restricted Stock Purchase Agreement, in a manner and to
the extent it shall deem necessary, all of which determinations and
interpretations made by the Administrator shall be conclusive and binding on all
Optionees, any other holders of Options and on their legal representatives and
beneficiaries; and

                         (xiii) except to the extent prohibited by, or
impermissible in order to obtain treatment desired by the Administrator under,
applicable law or rule, to allocate or delegate all or any portion of its powers
and responsibilities to any one or more of its members or to any person(s)
selected by it, subject to revocation or modification by the Administrator of
such allocation or delegation.

                         (xiv) to make all other determinations deemed necessary
or advisable for administering the Plan.

               (c) Effect of Administrator’s Decision. The Administrator’s
decisions, determinations and interpretations shall be final and binding on all
Optionees and any other holders of Options, Restricted Stock Units or Stock
Purchase Rights.

          5. Eligibility. Nonstatutory Stock Options, Restricted Stock Units and
Stock Purchase Rights may be granted to Service Providers. Incentive Stock
Options may be granted only to Employees.

          6. Limitations.

                    (a) Each Option shall be designated in the Option Agreement
as either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

7

--------------------------------------------------------------------------------



                    (b) Neither the Plan nor any Option, Restricted Stock Unit
or Stock Purchase Right shall confer upon an Optionee any right with respect to
continuing the Optionee’s relationship as a Service Provider with the Company,
nor shall they interfere in any way with the Optionee’s right or the Company’s
right to terminate such relationship at any time, with or without cause.

                    (c) The following limitations shall apply to grants of
Options:

                              (i) No Service Provider shall be granted, in any
fiscal year of the Company, Options to purchase more than 750,000 Shares.

                              (ii) In connection with his or her initial
service, a Service Provider may be granted Options to purchase up to an
additional 2,000,000 Shares, which shall not count against the limit set forth
in subsection (i) above.

                              (iii) The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 14.

                              (iv) If an Option is cancelled in the same fiscal
year of the Company in which it was granted (other than in connection with a
transaction described in Section 14), the cancelled Option will be counted
against the limits set forth in subsections (i) and (ii) above. For this
purpose, if the exercise price of an Option is reduced, the transaction will be
treated as a cancellation of the Option and the grant of a new Option.

          7. Term of Plan. Subject to Section 20 of the Plan, the Plan shall
become effective upon its adoption by the Board. It shall continue in effect for
a term of ten (10) years unless terminated earlier under Section 16 of the Plan.

          8. Term of Option. The term of each Option shall be stated in the
Option Agreement. In the case of an Incentive Stock Option, the term shall be
ten (10) years from the date of grant or such shorter term as may be provided in
the Option Agreement. Moreover, in the case of an Incentive Stock Option granted
to an Optionee who, at the time the Incentive Stock Option is granted, owns
stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option shall be five (5) years from the date of
grant or such shorter term as may be provided in the Option Agreement.

          9. Option Exercise Price and Consideration.

                    (a) Exercise Price. The per share exercise price for the
Shares to be issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:

                              (i) In the case of an Incentive Stock Option

                                        (A) granted to an Employee who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary, the per Share exercise price shall be no less than
110% of the Fair Market Value per Share on the date of grant.

8

--------------------------------------------------------------------------------



                                        (B) granted to any Employee other than
an Employee described in paragraph (A) immediately above, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant.

                              (ii) In the case of a Nonstatutory Stock Option,
the per Share exercise price shall be determined by the Administrator. In the
case of a Nonstatutory Stock Option intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.

                              (iii) Notwithstanding the foregoing, Options may
be granted with a per Share exercise price of less than 100% of the Fair Market
Value per Share on the date of grant pursuant to a merger or other corporate
transaction.

                    (b) Waiting Period and Exercise Dates. At the time an Option
is granted, the Administrator shall fix the period within which the Option may
be exercised and shall determine any conditions that must be satisfied before
the Option may be exercised.

                    (c) Form of Consideration. The Administrator shall determine
the acceptable form of consideration for exercising an Option, including the
method of payment. In the case of an Incentive Stock Option, the Administrator
shall determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of:

                              (i) cash;

                              (ii) check;

                              (iii) promissory note;

                              (iv) other Shares, provided Shares acquired
directly or indirectly from the Company, (A) have been owned by the Optionee for
more than six (6) months on the date of surrender, and (B) have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Shares as to which said Option shall be exercised;

                              (v) consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan;

                              (vi) a reduction in the amount of any Company
liability to the Optionee, including any liability attributable to the
Optionee’s participation in any Company-sponsored deferred compensation program
or arrangement;

                              (vii) any combination of the foregoing methods of
payment; or

                              (viii) such other consideration and method of
payment for the issuance of Shares to the extent permitted by Applicable Laws.

9

--------------------------------------------------------------------------------



          10. Exercise of Option.

                    (a) Procedure for Exercise; Rights as a Stockholder. Any
Option granted hereunder shall be exercisable according to the terms of the Plan
and at such times and under such conditions as determined by the Administrator
and set forth in the Option Agreement. Unless the Administrator provides
otherwise, vesting of Options granted hereunder shall be suspended during any
unpaid leave of absence. An Option may not be exercised for a fraction of a
Share.

                              An Option shall be deemed exercised when the
Company receives: (i) written or electronic notice of exercise (in accordance
with the Option Agreement) from the person entitled to exercise the Option, and
(ii) full payment for the Shares with respect to which the Option is exercised.
Full payment may consist of any consideration and method of payment authorized
by the Administrator and permitted by the Option Agreement and the Plan. Shares
issued upon exercise of an Option shall be issued in the name of the Optionee
or, if requested by the Optionee, in the name of the Optionee and his or her
spouse or in the name of a family trust of which the Optionee is a trustee.
Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of the Option.
The Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised; provided that if the Company shall be advised by counsel
that certain requirements under the Federal, state or foreign securities laws
must be met before Shares may be issued under this Plan, the Company shall
notify all persons who have been issued Options, and the Company shall have no
liability for failure to issue Shares under any exercise of Options because of
delay while such requirements are being met or the inability of the Company to
comply with such requirements. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 14 of the Plan.

                              Exercising an Option in any manner shall decrease
the number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

                    (b) Termination of Relationship as a Service Provider. If an
Optionee ceases to be a Service Provider, other than upon the Optionee’s death
or Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement). In the absence of
a specified time in the Option Agreement, the Option shall remain exercisable
for three (3) months following the Optionee’s termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified by the Administrator, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

                    (c) Disability of Optionee. If an Optionee ceases to be a
Service Provider as a result of the Optionee’s Disability, the Optionee may
exercise his or her Option within such period

10

--------------------------------------------------------------------------------



of time as is specified in the Option Agreement to the extent the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement). In the absence of
a specified time in the Option Agreement, the Option shall remain exercisable
for twelve (12) months following the Optionee’s termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

                    (d) Death of Optionee. If an Optionee dies while a Service
Provider, the Option may be exercised following the Optionee’s death within such
period of time as is specified in the Option Agreement to the extent that the
Option is vested on the date of death (but in no event may the Option be
exercised later than the expiration of the term of such Option as set forth in
the Option Agreement), by the Optionee’s designated beneficiary, provided such
beneficiary has been designated prior to the Optionee’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Optionee, then such Option may be exercised by the personal representative
of the Optionee’s estate or by the person(s) to whom the Option is transferred
pursuant to the Optionee’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
death. If, at the time of death, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

          11. Stock Purchase Rights.

                    (a) Rights to Purchase. Stock Purchase Rights may be issued
either alone, in addition to, or in tandem with other awards granted under the
Plan and/or cash awards made outside of the Plan. After the Administrator
determines that it will offer Stock Purchase Rights under the Plan, it shall
advise the offeree in writing or electronically, by means of a Notice of Grant,
of the terms, conditions and restrictions related to the offer, including the
number of Shares that the offeree shall be entitled to purchase, the price to be
paid, and the time within which the offeree must accept such offer. The offer
shall be accepted by execution of a Restricted Stock Purchase Agreement in the
form determined by the Administrator.

                    (b) Repurchase Option. Unless the Administrator determines
otherwise, the Restricted Stock Purchase Agreement shall grant the Company a
repurchase option exercisable upon the voluntary or involuntary termination of
the purchaser’s service with the Company for any reason (including death or
Disability). The purchase price for Shares repurchased pursuant to the
Restricted Stock Purchase Agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company. The repurchase option shall lapse at a rate determined by the
Administrator.

                    (c) Other Provisions. The Restricted Stock Purchase
Agreement shall contain such other terms, provisions and conditions not
inconsistent with the Plan as may be determined by the Administrator in its sole
discretion.

11

--------------------------------------------------------------------------------



                    (d) Rights as a Stockholder. Once the Stock Purchase Right
is exercised, the purchaser shall have the rights equivalent to those of a
stockholder, and shall be a stockholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 14
of the Plan.

          12. Restricted Stock Units. The Administrator is authorized to make
awards of Restricted Stock Units to any Service Provider selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator. At the time of grant, the Administrator shall
specify the date or dates on which the Restricted Stock Units shall become fully
vested and nonforfeitable, and may specify such conditions to vesting as it
deems appropriate. At the time of grant, the Administrator shall specify the
maturity date applicable to each grant of Restricted Stock Units which shall be
no earlier than the vesting date or dates of the Restricted Stock Units and may
be determined at the election of the grantee. On the maturity date, the Company
shall, subject to Section 17, transfer to the Participant one unrestricted,
fully transferable share of Common Stock for each Restricted Stock Unit
scheduled to be paid out on such date and not previously forfeited. The
Restricted Stock Unit Agreement shall contain such terms, provisions and
conditions as may be determined by the Administrator in its sole discretion.

          13. Transferability of Options, Restricted Stock Units and Stock
Purchase Rights. Unless determined otherwise by the Administrator, an Option,
Restricted Stock Unit or Stock Purchase Right may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee. If the Administrator makes an
Option, Restricted Stock Unit or Stock Purchase Right transferable, such Option,
Restricted Stock Unit or Stock Purchase Right shall contain such additional
terms and conditions as the Administrator deems appropriate.

          14. Adjustments; Dissolution; Merger or Change in Control.

                    (a) Adjustments. In the event that any dividend or other
distribution, reorganization, merger, consolidation, combination, repurchase, or
exchange of Common Stock or other securities of the Company, or other change in
the corporate structure of the Company affecting the Common Stock (other than an
Equity Restructuring) occurs such that an adjustment is determined by the
Administrator (in its sole discretion) to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Administrator shall, in such manner as
it may deem equitable, adjust the number and class of Common Stock which may be
delivered under the Plan, the purchase price per Share and the number of Shares
covered by each Option which has not yet been exercised and each Restricted
Stock Unit for wich a Share has not yet been issued, and the numerical limits of
Sections 3 and 6.

                    (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Optionee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Optionee to
have the right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable. In addition, the
Administrator may provide that any

12

--------------------------------------------------------------------------------



Company repurchase option applicable to any Shares purchased upon exercise of an
Option or Stock Purchase Right shall lapse as to all such Shares and that the
vesting with respect to Restricted Stock Units shall fully accelerate, provided
the proposed dissolution or liquidation takes place at the time and in the
manner contemplated. To the extent an Option or Stock Purchase Right has not
been previously exercised or Shares subject to a Restricted Stock Unit have not
been previously issued, such Option, Restricted Stock Unit or Stock Purchase
Right will terminate immediately prior to the consummation of such proposed
action.

                    (c) In connection with the occurrence of any Equity
Restructuring, and notwithstanding anything to the contrary in Section 14(a) and
14(b):

                              (i) The number and type of securities subject to
each outstanding Option, Restricted Stock Unit or Stock Purchase Right and the
exercise price or grant price thereof, if applicable, will be proportionately
adjusted. The adjustments provided under this Section 14(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Service Provider
and the Company.

                              (ii) The Administrator shall make such
proportionate adjustments, if any, as the Administrator in its discretion may
deem appropriate to reflect such Equity Restructuring with respect to the
aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 3 and
6).

                              (iii) Notwithstanding anything in this Section 14
to the contrary, this Section 14(c) shall not apply to, and instead Section
14(a) shall apply to, any Option to which the application of this Section 14(c)
would (A) result in a penalty tax under Section 409A of the Code and the
Department of Treasury proposed and final regulations and guidance thereunder or
(B) cause any Incentive Stock Option to fail to qualify as an “incentive stock
option” under Section 422 of the Code.

                    (d) Merger or Change in Control. In the event of a merger of
the Company with or into another corporation, or a Change in Control, each
outstanding Option, Restricted Stock Unit and Stock Purchase Right shall be
assumed or an equivalent option or right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the Option,
Restricted Stock Unit or Stock Purchase Right, the Optionee shall fully vest in
and have the right to exercise the Option or Stock Purchase Right and to have
Shares issued pursuant to the Restricted Stock Unit, in each case, as to all of
the Optioned Stock, including Shares as to which it would not otherwise be
vested or exercisable. If an Option or Stock Purchase Right becomes fully vested
and exercisable in lieu of assumption or substitution in the event of a merger
or Change in Control, the Administrator shall notify the Optionee in writing or
electronically that the Option or Stock Purchase Right shall be fully vested and
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option or Stock Purchase Right shall terminate upon the expiration of such
period. If a Restricted Stock Unit becomes fully vested in lieu of assumption or
substitution in the event of a merger or Change in Control, the Share subject to
such Restricted Stock Unit shall be issued no later than immediately prior to
the consummation of such merger or Change in Control.

13

--------------------------------------------------------------------------------



                              For the purposes of this subsection (c), the
Option, Restricted Stock Unit or Stock Purchase Right shall be considered
assumed if, following the merger or Change in Control, the option, unit or right
confers the right to purchase or receive, for each Share of Optioned Stock
subject to the Option, Restricted Stock Unit or Stock Purchase Right immediately
prior to the merger or Change in Control, the consideration (whether stock,
cash, or other securities or property) received in the merger or Change in
Control by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option or
Stock Purchase Right and upon the maturity of the Restricted Stock Unit, for
each Share of Optioned Stock subject to the Option, Restricted Stock Unit or
Stock Purchase Right, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or Change in Control.

          15. Date of Grant. The date of grant of an Option, Restricted Stock
Unit or Stock Purchase Right shall be, for all purposes, the date on which the
Administrator makes the determination granting such Option, Restricted Stock
Unit or Stock Purchase Right, or such other later date as is determined by the
Administrator. Notice of the determination shall be provided to each Optionee
within a reasonable time after the date of such grant.

          16. Amendment and Termination of the Plan.

                    (a) Amendment and Termination. The Board may at any time
amend, alter, suspend or terminate the Plan.

                    (b) Stockholder Approval. The Company shall obtain
stockholder approval of any Plan amendment to the extent necessary and desirable
to comply with Applicable Laws.

                    (c) Effect of Amendment or Termination. No amendment,
alteration, suspension or termination of the Plan shall impair the rights of any
Optionee, unless mutually agreed otherwise between the Optionee and the
Administrator, which agreement must be in writing and signed by the Optionee and
the Company. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Options,
Restricted Stock Units and Stock Purchase Rights granted under the Plan prior to
the date of such termination.

          17. Conditions Upon Issuance of Shares.

                    (a) Legal Compliance. Shares shall not be issued pursuant to
the exercise of an Option, Restricted Stock Unit or Stock Purchase Right unless
the exercise of such Option, Restricted Stock Unit or Stock Purchase Right and
the issuance and delivery of such Shares shall comply with Applicable Laws and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

                    (b) Investment Representations. As a condition to the
exercise of an Option or Stock Purchase Right or the issuance of Shares pursuant
to a Restricted Stock Unit, the Company

14

--------------------------------------------------------------------------------



may require the person exercising such Option, Restricted Stock Unit or Stock
Purchase Right to represent and warrant at the time of any such exercise that
the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.

          18. Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

          19. Reservation of Shares. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

          20. Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

15

--------------------------------------------------------------------------------